Citation Nr: 1755655	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded these matters in March 2012.

In a September 2015 decision, the Board denied the issues on appeal.  The Veteran again appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court in a single-judge disposition Memorandum Decision vacated the Board's denial and remanded the matter for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2002); 38 C.F.R. § 3.159 (2017).

With respect to the claim for an increased rating for his service-connected PTSD, the Board notes that the Veteran was most recently afforded a VA examination in January 2014.  During the examination, the examiner initially stated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  However, the examiner also stated that the Veteran's PTSD symptoms caused impairment in social or occupational functioning or clinically significant distress.  Pursuant to the findings of the Court's April 2017 Memorandum Decision, the Board finds these statements to be conflicting.  Therefore, as the January 2014 VA examination is internally inconsistent, on remand, an addendum opinion should be obtained and the examiner must clearly indicate the severity of the Veteran's PTSD symptoms.

Further, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded claim of increased rating for service-connected PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, consideration of such claim will be deferred pending the outcome of the Veteran's claim for increased rating for service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA or private treatment records and associate them with the claims file.

2.  After completion of the foregoing, all pertinent evidence should be returned to the January 2014 PTSD VA examiner for an addendum opinion.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should provide an opinion as to the severity of the Veteran's PTSD.  The examiner should also comment on the functional impact of the PTSD on the Veteran's employment and activities of daily life.  

The examiner should consider the Veteran's lay statements as well as his wife's, P.D., statement from November 2013.  In addition, the examiner should address the Veteran's August 2017 private physician evaluation.

A complete rationale for all opinions expressed and conclusions made should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The appeal should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



